            Case 1:19-cv-02514-KBJ Document 37 Filed 09/27/19 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 BRIAN KAREM,


                  Plaintiff,

       v.
                                                                  Case No. 1:19-cv-2514-KBJ
 DONALD J. TRUMP, in his individual capacity and
 official capacity as President of the United States; and
 STEPHANIE GRISHAM, in her individual capacity
 and official capacity as White House Press Secretary,

                   Defendants.


                                     JOINT MOTION TO STAY

          Counsel for the parties have met and conferred and now jointly move the Court for an order

to stay all proceedings in this action pending the official capacity Defendants’ appeal of the Court’s

order granting Plaintiff’s motion for a temporary restraining order and preliminary injunction, ECF

No. 32.

          There is good cause for this jointly-sought order, which will preserve the resources of the

parties and the Court, as an appeal may resolve some or all of the claims in this action or, at a

minimum, affect the scope of further proceedings.

          The parties agree that the preliminary injunction will remain in place pending appeal

(including any potential review by the Supreme Court), and have agreed that they will not seek to

stay or otherwise lift the preliminary injunction during the pendency of the appeal and that neither

Defendants nor any member of the Administration will suspend or revoke (or seek to suspend or

revoke) Plaintiff’s hard pass based on the facts at issue in this case so long as the injunction




                                                    1
            Case 1:19-cv-02514-KBJ Document 37 Filed 09/27/19 Page 2 of 3



                    1
remains in effect. The parties have further agreed that should Plaintiff prevail on appeal

(including any potential review by the Supreme Court), the Court may convert the preliminary

injunction into a permanent injunction against the White House Press Secretary in her official

capacity. Such non-opposition to any conversion is not a concession on the merits of either the

official-capacity or the individual-capacity claims.

          In the event that the official capacity Defendants prevail on appeal (including any potential

review by the Supreme Court), the parties further agree that the stay may be lifted and the parties

will continue to litigate or resolve the remaining claims in the ordinary course.

          Following a final resolution of the appeal of the preliminary injunction, the parties will

submit a joint status report concerning further proceedings within 30 days of the issuance of the

mandate.



Dated: September 27, 2019

By: /s/ Joseph E. Borson                                    By: /s/ Theodore J. Boutrous, Jr.
 Ashley A. Cheung (NY Bar No. 5405816)                   Theodore J. Boutrous, Jr., (D.C. Bar No.
 Joseph E. Borson (Va. Bar No. 85519)                    420440)
 Trial Attorneys, U.S. Dept. of Justice                  GIBSON, DUNN & CRUTCHER LLP
                                                         333 South Grand Ave.,
 Civil Division, Federal Programs Branch                 Los Angeles, California 90071
 1100 L St., NW                                          Tel: (213) 229-7804
 Washington, D.C. 20005                                  tboutrous@gibsondunn.com
 Tel: (202) 514-1944
 Ashley.Cheung@usdoj.gov                                 Thomas H. Dupree, Jr. (D.C. Bar. No.
 Joseph.Borson@usdoj.gov                                 467195)
                                                         GIBSON, DUNN & CRUTCHER LLP
                                                         1050 Connecticut Avenue, N.W.
    Counsel for Defendants in their official             Washington, D.C. 20036
    capacities                                           Tel: (202) 955-8547
                                                         tdupree@gibsondunn.com



1
      It is Defendants’ position that the individual capacity Defendants are not parties to the
      preliminary injunction, which, Defendants contend, was not sought against them. They join
      this motion to stay all proceedings in the district court.


                                                    2
        Case 1:19-cv-02514-KBJ Document 37 Filed 09/27/19 Page 3 of 3



By: /s/ Paul E. Werner                           Anne Champion (admitted pro hac vice)
Paul E. Werner (MD Bar, under LCvR 83.2(e))      GIBSON, DUNN & CRUTCHER LLP
Senior Trial Attorney                            200 Park Avenue
United States Department of Justice              New York, New York 10166-0193
                                                 Tel: (212) 351-5361
Torts Branch, Civil Division                     achampion@gibsondunn.com
P.O. Box 7146, Ben Franklin Station
Washington, D.C. 20044
Tel: (202) 616-4152                              Counsel for Plaintiff Brian Karem
Paul.Werner@usdoj.gov

Counsel for Defendants in their individual
capacities




                                             3
            Case 1:19-cv-02514-KBJ Document 37-1 Filed 09/27/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BRIAN KAREM,


                 Plaintiff,

       v.
                                                                   Case No. 1:19-cv-2514-KBJ
 DONALD J. TRUMP, in his individual capacity and
 official capacity as President of the United States; and
 STEPHANIE GRISHAM, in her individual capacity
 and official capacity as White House Press Secretary,

                 Defendants.


                                       [PROPOSED] ORDER

        For good cause shown, it is ORDERED that all proceedings are stayed pending the final

resolution of the official capacity Defendants’ appeal of the preliminary injunction. Following the

final resolution of the appeal of the preliminary injunction, the parties shall submit a joint status

report concerning further proceedings within 30 days of the issuance of the mandate.


DATE:______                                             __________________________
                                                        HON. KETANJI BROWN JACKSON
                                                        UNITED STATES DISTRICT JUDGE




                                                   1
